Jackson, C. J.
B. purchased land from C., paying part of the money in cash and taking a bond for titles; he transferred this to a firm as collateral security for a debt which he owed them for merchandise ; the balance of the purchase money was paid, but, by direction of the vendee, the title was made to the firm to secure their claim ; in order to obtain title in himself, B. borrowed money from R-, paid the debt of the firm, who made title to him, and he then made a title to R. to secure the payment of the money loaned. The rate of interest paid by B. to R wa's more than the legal rate :
Held, that while the conveyance by B. to R. was void as title or as an equitable mortgage to pay an ordinary debt, yet the money so borrowed and used having enabled B. to obtain the title, was purchase ■money, and the debt therefor was superior to the"homestead right of B. To allow him to take a homestead against the claim of R., would be a fraud.
(a) This case differs in its facts from those in 63 Ga., 32, and 66 Id., ■586.
Judgment affirmed.